       Case 2:17-cr-01112-DGC Document 80 Filed 07/30/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-17-01112-02-PHX-DGC
10                         Plaintiff,                   DETENTION ORDER
11   v.
12   Brandon Quinn Harris, Sr.,
13                         Defendant.
14
15          On July 30, 2021, Defendant appeared before this Court on a petition for revocation
16   of probation. The issue of detention was submitted to the Court. The Court considered the
17   petition and file in determining whether Defendant should be released on conditions set by
18   the Court.
19          The Court finds that Defendant, having previously been convicted and placed on
20   probation, and having appeared before the Court in connection with a petition to revoke
21   his probation, has failed to establish by clear and convincing evidence that he is not likely
22   to flee or pose a danger to the safety of the community if released pursuant to Rule 46(d),
23   and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. § 3143.
24          IT IS THEREFORE ORDERED that Defendant be detained pending further
25   proceedings.
26          Dated this 30th day of July, 2021.
27
28
                                                       Honorable Eileen S. Willett
                                                       United States Magistrate Judge
